PER CURIAM.
This cause is before us on appeal from a final order of dissolution of marriage. Mr. Norton contends, inter alia, that the trial court’s award of the marital residence to his former wife results in an unequal distribution of marital assets. We find merit in this contention.
The starting point for equitable distribution is an award of half the marital assets to each party. Only upon a showing of extraordinary circumstances will an unequal division of assets be appropriate. Polley v. Polley, 588 So.2d 638 (Fla.3d DCA 1991); Prom v. Prom, 589 So.2d 1363 (Fla. 1st DCA 1991). In the instant case, the parties’ income was substantially identical, and the record is silent as to any basis for the unequal distribution of marital assets.
Accordingly, we must reverse and remand for further proceedings.
BOOTH, WIGGINTON and WEBSTER, JJ., concur.